     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                  No. 2:19-cv-0147-TLN-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    C. SADLER, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. The court dismissed his complaint with leave to amend on December 12, 2019 for

19   failure to state a cognizable claim. ECF No. 9. Plaintiff has filed an amended complaint, which

20   is before the court for screening under 28 U.S.C. § 1915A. ECF No. 14. Plaintiff also seeks

21   appointment of counsel. ECF No. 16.

22      I.   Motion for Appointment of Counsel

23           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to

25   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Ct., 490 U.S. 296,

26   298 (1989). In certain exceptional circumstances, the court may request the voluntary assistance

27   of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

28   /////
                                                        1
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 2 of 7

 1           Without a reasonable method of securing and compensating counsel, the court can seek
 2   volunteer counsel only in the most serious and exceptional cases. In determining whether
 3   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
 4   on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 6   The test for exceptional circumstances requires the court to evaluate plaintiff’s likelihood of
 7   success on the merits and the ability of plaintiff to articulate his claims pro se in light of the
 8   complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
 9   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to
10   most prisoners, such as lack of legal education and limited law library access, do not establish
11   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
12           Here, plaintiff asks for counsel because he speaks only Spanish. However, as plaintiff has
13   been informed in another action, his poor English is not per se an exceptional circumstance. Ruiz
14   v. Arakaki, No. 1:170cv091494-AWI-SAB (PC), 2018 U.S. Dist. LEXIS 195271, at *1-3 (E.D.
15   Cal. Nov. 15, 2018). The record in this action reveals that, up to this point, plaintiff has been able
16   to communicate his claims and respond to court orders. While his English is not perfect, it is
17   intelligible. In addition, at this early stage of the case the court cannot evaluate plaintiff’s
18   chances of success on the merits, but his claims are (excessive force and, possibly, failure to
19   protect) are commonplace and do not typically present complex legal issues. Accordingly, the
20   motion for appointment of counsel is denied without prejudice. As the case develops, plaintiff
21   may again seek appointment of counsel if he believes that he cannot articulate his claims
22   effectively.
23    II.    Screening
24           A. Requirement and Standards
25           Federal courts must engage in a preliminary screening of cases in which prisoners seek
26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                          2
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 3 of 7

 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-57. In other words, “[t]hreadbare recitals of the elements of a
14   cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at 678.
15          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
16   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
17   content that allows the court to draw the reasonable inference that the defendant is liable for the
18   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
19   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
20   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
21   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
22          B. Analysis
23          Plaintiff claims that defendant Sadler, a correctional officer, used excessive force against
24   him on August 22, 2018 during an escort from the prison law library. ECF No. 14 at 3. While
25   Sadler was escorting plaintiff, and defendant Anderson, also a correctional officer, was escorting
26   another inmate (Rojas), Rojas kicked at plaintiff. Id. Anderson immediately placed Rojas in a
27   prone position. Id. Then, without any warning or order to get down, defendant Sadler threw his
28   body weight on plaintiff, sending him violently to the floor. Id. Plaintiff claims that this action
                                                         3
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 4 of 7

 1   was unnecessary to restore order or protect plaintiff, because Anderson had already secured Rojas
 2   in a prone position and plaintiff remained quietly next to Sadler. Id. Plaintiff sustained injuries to
 3   his hand, neck, and head and lost consciousness for up to five minutes. Id.
 4           The Eighth Amendment prohibits prison officials from using excessive force against
 5   prisoners. However, force does not amount to a constitutional violation if it is applied in a good
 6   faith effort to restore discipline and order and “not maliciously and sadistically for the very
 7   purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21 (1986); Hudson v. McMillian,
 8   503 U.S. 1, 7 (1992); Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003). An excessive
 9   force claim under the Eighth Amendment “necessarily involves a more culpable mental state”
10   than that required under the Fourth Amendment’s unreasonable seizures restriction. Clement v.
11   Gomez, 298 F.3d 898, 903 (9th Cir. 2002). “For this reason, under the Eighth Amendment, we
12   look for malicious and sadistic force, not merely objectively unreasonable force.” Id. To
13   constitute cruel and unusual punishment, use of physical must be repugnant to the conscience of
14   mankind. Hudson, 503 U.S. at 9-10.
15           The relevant factors to consider in evaluating a claim of excessive force in the prison
16   context are: (1) the extent of the injury suffered by an inmate; (2) the need for the application of
17   force; (3) the relationship between that need and the amount of force used; (4) the threat
18   reasonably perceived by the responsible officials; and (5) any efforts made to temper the severity
19   of a forceful response. Hudson, 503 U.S. at 7; Martinez, 323 F.3d at 1184. In considering these
20   factors, prison authorities “should be accorded wide-ranging deference in the adoption and
21   execution of policies and practices that in their judgment are needed to preserve internal order and
22   discipline and to maintain institutional security.” Whitley, 475 U.S. at 321 (quoting Bell v.
23   Wolfish, 441 U.S. 520, 547 (1970)). The extent of a prisoner's injury is a factor that may suggest
24   whether the use of force could plausibly have been thought necessary in a particular situation. Id.
25           For the limited purposes of screening under § 1915A, plaintiff has stated a potentially
26   cognizable claim that defendant Sadler’s use of force against him was excessive in violation of
27   the Eighth Amendment.
28   /////
                                                        4
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 5 of 7

 1             Plaintiff also claims that defendant Anderson violated CDCR rules during the escort by
 2   allowing Rojas to walk close enough to plaintiff to kick at him. This claim must be dismissed
 3   because there is no independent cause of action for violation of prison rules. Davis v. Runnels,
 4   No. CIV S-05-1898 FCD EFB P, 2011 U.S. Dist. LEXIS 60680, at *9 (E.D. Cal. June 7, 2011).
 5   Plaintiff’s previous claim against Anderson – that he had failed to protect plaintiff from Rojas’s
 6   attack – was dismissed in the court’s prior screening order because plaintiff had not stated facts
 7   showing that Anderson was aware that Rojas posed a risk of harm to plaintiff and intentionally
 8   ignored that risk. ECF No. 9 at 3. Thus, the court has provided plaintiff two opportunities to
 9   state a viable claim against Anderson. Out of deference to plaintiff’s incarceration, pro se status,
10   and language issues, the court will grant plaintiff one last opportunity to file an amended
11   complaint to attempt to state a viable claim against Anderson. Plaintiff is not obligated to amend
12   his complaint, though; he may elect instead to proceed on his first amended complaint with his
13   claim against Sadler only.
14             If plaintiff elects to file a second amended complaint, that pleading must identify as a
15   defendant only persons who personally participated in a substantial way in depriving him of a
16   federal constitutional right. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person
17   subjects another to the deprivation of a constitutional right if he does an act, participates in
18   another’s act or omits to perform an act he is legally required to do that causes the alleged
19   deprivation).
20             Plaintiff may not change the nature of this suit by alleging new, unrelated claims in the
21   amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
22             Any amended complaint must be written or typed so that it so that it is complete in itself
23   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
24   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
25   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
26   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
27   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
28   1967)).
                                                          5
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 6 of 7

 1          The court cautions plaintiff that failure to comply with the Federal Rules of Civil
 2   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
 3   See E.D. Cal. L.R. 110.
 4   III.   Order
 5          For the foregoing reasons, it is HEREBY ORDERED that:
 6      1. Plaintiff’s January 29, 2020 motion for appointment of counsel (ECF No. 16) is denied
 7          without prejudice.
 8      2. Plaintiff’s amended complaint states, for screening purposes, a potentially cognizable
 9          excessive force claim against defendant Sadler.
10      3. All other claims are dismissed with leave to amend within 30 days from the date of
11          service of this order. Plaintiff is not obligated to amend his complaint.
12      4. Within thirty days, plaintiff shall return the notice below advising the court whether he
13          elects to proceed with the cognizable claim or file a second amended complaint. If the
14          former option is selected and returned, the court will enter an order directing service on
15          defendant Sadler at that time.
16      5. Failure to comply with any part of this this order may result in dismissal of this action.
17   DATED: April 15, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                       6
     Case 2:19-cv-00147-TLN-EFB Document 17 Filed 04/15/20 Page 7 of 7

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    ROGELIO MAY RUIZ,                                  No. 2:19-cv-0-147-TLN-EFB P
10                         Plaintiff,
11             v.                                        NOTICE OF INTENT TO PROCEED OR
                                                         AMEND
12    C. SADLER, et al.,
13                         Defendants.
14

15
              In accordance with the court’s Screening Order, plaintiff hereby elects to:
16

17

18            (1) ______     proceed only with his excessive force claim against defendant Sadler;

19

20   OR

21            (2) ______     delay serving any defendant and file a second amended complaint.

22

23                                                          _________________________________

24                                                                         Plaintiff

25   Dated:

26

27

28
                                                        7
